UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
ARAYA HENOK,                        )
                                    )
                  Plaintiff,        )
                                    )
            v.                      )                Civil Action No. 14-1114 (PLF)
                                    )
GLADYS KESSLER, et al.              )
                                    )
                  Defendants.       )
___________________________________ )


                                              ORDER

               For the reasons stated in the Opinion issued this same day, it is hereby

               ORDERED that the motion to dismiss [Dkt. No. 3] filed by the District of

Columbia is GRANTED; it is

               FURTHER ORDERED that the motion to dismiss [Dkt. No. 4] filed by the

District of Columbia Commission on Judicial Disabilities and Tenure is GRANTED; it is

               FURTHER ORDERED that the plaintiff’s motion to amend the complaint

[Dkt. No. 10] is DENIED; and it is

               FURTHER ORDERED that the complaint is DISMISSED WITH PREJUDICE.

The Clerk of the Court shall remove this case from the docket of this Court. This is a final

appealable Order. See FED. R. APP. P. 4(a).

               SO ORDERED.



                                                     /s/___________________________
                                                     PAUL L. FRIEDMAN
DATE: January 29, 2015                               United States District Judge